Citation Nr: 0335245	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-04 998	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel





INTRODUCTION

The veteran had active military service from June 1972 to 
April 1975, and from February 1980 to February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Ft. 
Harrison, Montana.  Jurisdiction over the case was 
transferred to the Medical and Regional Office Center (MROC) 
in Fargo, North Dakota, in October 2001.

The Board initially notes that the veteran, in a September 
2001 statement, appears to have raised the issue of whether 
new and material evidence has been submitted to reopen a 
claim for service connection for psychiatric disability other 
than PTSD.  In a February 2003 correspondence, the veteran's 
Congressman indicates that the veteran is seeking to reopen 
his claim for service connection for skin disability.  The 
matters of whether new and material evidence has been 
submitted to reopen claims for service connection for 
psychiatric disability other than PTSD, and for skin 
disability, are therefore referred to the MROC for 
appropriate action.	 


REMAND

The veteran contends that he has PTSD as the result of 
several stressful experiences in service, including one 
occasion in which several sailors attempted to rape him, and 
other occasions during boot camp and while serving onboard 
the U.S.S. Coral Sea in which he was physically assaulted by 
fellow sailors; the veteran contends that the above events 
occurred during his first period of service.

The Board notes that on March 7, 2002, 38 C.F.R. § 3.304(f) 
was amended with respect to the type of evidence that may be 
relevant in corroborating a veteran's statement regarding the 
occurrence of a stressor in claims for service connection of 
PTSD resulting from personal assault.  See 67 Fed. Reg. 
10,330 (2002).  The relevant regulation now provides that:

[i]f a PTSD claim is based on in-service 
personal assault, evidence from sources 
other than the veteran's service records 
may corroborate the veteran's account of 
the stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to:  a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  

38 C.F.R. § 3.304(f) (2003).

The Board notes that the veteran was not provided with notice 
of the amended 38 C.F.R. § 3.304(f) in the April 2002 
statement of the case, and that no supplemental statement of 
the case has been issued.  More importantly, the veteran has 
not been specifically advised that evidence from sources 
other than his service records or evidence of behavior 
changes may constitute credible supporting evidence of his 
claimed personal assault stressors.  

In addition, the Board notes that while service personnel 
records for the veteran were received following an April 1997 
remand by the Board, those records covered only his second 
period of service, and not his period of service from June 
1972 to April 1975 (other than a November 1973 letter 
designating the veteran as a Qualified Helmsman).  Under the 
circumstances, the Board is of the opinion that the veteran's 
personnel records for his first period of service should be 
obtained.

The Board also notes that it appears the veteran may be in 
receipt of disability benefits from the Social Security 
Administration (SSA).  Records from that agency for the 
veteran are potentially relevant to the instant claim and 
should be obtained.  See generally, Quartuccio v. Principi , 
16 Vet. App. 183 (2002).

Under the circumstances, the Board is of the opinion that 
further development is warranted prior to adjudication of the 
veteran's claim to reopen the issue of entitlement to service 
connection for PTSD.  Accordingly, this case is REMANDED to 
the MROC for the following actions:

1.  The MROC should advise the 
veteran that evidence from sources 
other than the veteran's records or 
evidence of behavior changes may 
constitute credible supporting 
evidence of his claimed personal 
assault stressors, and allow him the 
opportunity to furnish that type of 
evidence.

2.  The MROC should attempt to 
obtain the veteran's service 
personnel records for his first 


period of service (from June 1972 to 
April 1975) from the appropriate 
agency or agencies (service 
department, National Personnel 
Records Center, etc.).  The MROC 
should document its efforts to 
obtain the referenced service 
personnel records, as well as any 
responses received from each agency 
contacted in connection with those 
efforts.

3.  The MROC should attempt to 
obtain a copy of any SSA decision 
awarding or denying the veteran 
disability benefits, as well as a 
copy of the record upon which the 
veteran's award or denial of SSA 
disability benefits was based, and a 
copy of the records associated with 
any subsequent disability 
determinations by the SSA.

4.  Thereafter, the MROC should re-
adjudicate the veteran's application 
to reopen a claim of entitlement to 
service connection for PTSD.  If the 
MROC determines that new and 
material evidence sufficient to 
reopen the veteran's claim for 
service connection for PTSD has been 
submitted, the MROC should undertake 
any other indicated development, to 
include any action required to 
comply with the notice and duty-to-
assist requirements of the Veterans 
Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 
(2000), and VA's implementing 
regulations found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001).  In 
particular, the MROC should ensure 
that the new notification 
requirements and appropriate 
development 


procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 
the duty-to-assist regulations, are 
fully complied with and satisfied, 
to the extent required in connection 
with the instant appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the MROC should issue a supplemental 
statement of the case which includes citation to the amended 
version of 38 C.F.R. § 3.304(f) which became effective on 
March 7, 2002, as well as the amended version of 38 C.F.R. 
§ 3.159 effective as of November 9, 2000, and provide the 
veteran and his representative with an opportunity to 
respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the MROC.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the MROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the MROC.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
originating agencies to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

